Plaintiff alleges that the trustees exceeded their powers in handling the affairs of the defunct corporation by continuing operations as a going concern, and by reason of such illegal acts she, as a bond and stock holder, suffered injury, an action in tort. By virtue of the provisions of section 7898, Revised Codes, she is entitled to her day in court in order that it may be determined whether her allegations are true or false, and *Page 290 
judgment entered accordingly. I am therefore in accord with the majority in holding that the complaint states a cause of action and that the demurrer must be overruled, but I find no necessity whatever for adding anything more to these brief conclusions. What this court or the courts of other jurisdictions have said in other actions is of no consequence, or at least is of secondary importance, when, as here, we have a clear and specific statute setting forth the rights of the plaintiff in such an action as that at bar. The opinion of the majority — largely pure dicta — assumes, by argument and citation of authority, to prejudge the controversy on the merits, a course which tends to restrict the powers vested in the trial court before the action is tried on the merits.
Rehearing denied December 7, 1940.